                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


BEEF PRODUCTS, INC.,                                 4:17-CV-04130-KES

                  Plaintiff,

      vs.                                    ORDER DENYING DEFENDANT’S
                                             MOTION FOR PARTIAL SUMMARY
MICHAEL HESSE,                                       JUDGMENT

                  Defendant.


      Plaintiff, Beef Products, Inc., filed a complaint alleging that defendant,

Michael Hesse, improperly solicited Beef Products’ employees for employment

with Hesse and Hesse’s business, Automatic Equipment Manufacturing Co.

Docket 64. Beef Products’ amended complaint alleges four causes of action:

breach of contract, breach of duty of loyalty, fraud in the inducement of

contract, and declaratory judgment. Id. ¶¶ 31-58. Hesse filed counterclaims

alleging a breach of contract claim and a breach of implied covenant of good

faith and fair dealing claim. Docket 70 at 18-20. Hesse also requested a

declaratory judgment that the non-solicitation provision of the contract was per

se unenforceable. Id. at 17-18. Hesse moves for partial summary judgment.

Docket 106. Beef Products opposes the motion. Docket 137. For the following

reasons, the court denies Hesse’s motion for partial summary judgment.
                            FACTUAL BACKGROUND

        The facts, viewed in the light most favorable to the non-moving party, are

as follows:

        Hesse began his employment at Beef Products on June 1, 1998. Docket

135 ¶ 7. During his time at Beef Products, Hesse served as Head of Sales and

oversaw a fourteen-person sales group for over a decade. Docket 70 at 3;

Docket 137 at 2. In June of 2016, Hesse informed Beef Products that he

intended to leave Beef Products and run his family’s company, Automatic. Id.

at 3.

        Automatic sells roller mills, hammer mills, rotary mills, towing products,

and braking products. Id. at 4. Beef Products does not sell any of those

products. Id. Beef Products produces and sells “lean finely textured beef.”

Docket 135 ¶ 1. Beef Products’ customers include ground beef processors,

supermarkets, and restaurants. Id. ¶ 3. Beef Products alleges that the limited

amount of discovery received “suggests that Automatic was targeting the beef

industry as a customer for its roller mills.” Docket 137 at 5. Beef Products and

Automatic compete over the allocation of resources and spending by customers

in the beef industry. Id.

        On August 3, 2016, Hesse and Beef Products entered into an agreement

called the “Transitional Employment, On-Call Services Agreement and General

Release” (Transition Agreement). Id.; Docket 64-1. The Transition Agreement

stated that Hesse’s full-time, regular employment at Beef Products would

terminate on November 23, 2016 (Termination Date). Docket 64-1 at 1. For

                                         2
thirty-six months after the Transition Agreement’s effective date, Hesse agreed

to continue on-call employment with Beef Products. Id. at 2-3. The Transition

Agreement also contained a non-solicitation provision that applied to

customers, vendors, suppliers, and employees. Id. at 3-4. The non-solicitation

provision stated:

      Employee agrees that during the On-Call Period and for a period of
      one (1) year following the conclusion of the On-Call Period (the
      “Restrictive Period”), Employee will not, directly or indirectly, on
      Employee’s own behalf or by aiding any other individual or entity
      . . . Solicit for employment any Company employee with whom
      Employee had personal contact during the twelve (12) month
      period immediately prior to the Termination Date.

Id. The Restrictive Period is from August 11, 2016 to August 11, 2020. Docket

137 at 6. The Transition Agreement did not contain any geographical

limitations. Id.

      On November 23, 2016, Hesse began to provide full-time services to

Automatic and serve as the Chairman of Automatic. Id. at 11. Beef Products

also used Hesse’s services from November 23, 2016, to September 22, 2017 in

line with the terms of the Transition Agreement. Docket 70 at 2-3.

      Beef Products alleges that Hesse improperly solicited several employees

of Beef Products’ sales group to work at Automatic. Docket 64 ¶ 34. These

employees include Chuck Szitas, Cameron Jacobs, Bryce Snyder, Britton Wall,

and Alec Hannah (collectively, “Subject Individuals”). Id. ¶¶ 20-21. The Subject

Individuals were at-will employees at Beef Products. Docket 137 at 12, 14, 16,

18, 19. Additionally, Szitas, Jacobs, Snyder, and Wall never signed non-

compete or non-solicitation agreements with Beef Products. Id. at 20-30.

                                       3
Between December of 2016 and August of 2017, the Subject Individuals ended

their employment at Beef Products and started employment at Automatic.

Docket 70 at 5.

                                LEGAL STANDARD

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet its burden

by presenting evidence that there is no dispute of material fact or that the

nonmoving party has not presented evidence to support an element of its case

on which it bears the ultimate burden of proof. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). The moving party must inform the court of the basis

for its motion and also identify the portions of the record that show there is no

genuine issue in dispute. Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir.

1992) (citation omitted).

      To avoid summary judgment, “[t]he nonmoving party may not ‘rest on

mere allegations or denials, but must demonstrate on the record the existence

of specific facts which create a genuine issue for trial.’ ” Mosley v. City of

Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik v. Cty. of Le

Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). Summary judgment is precluded if

there is a genuine dispute of fact that could affect the outcome of the case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a

summary judgment motion, the court views the facts and the inferences drawn

from such facts “ ‘in the light most favorable to the party opposing the

                                          4
motion.’ ” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).

                                  DISCUSSION

      Hesse moves for summary judgment on two claims. Docket 106. First,

Hesse moves for summary judgment on his declaratory judgment claim and

argues that the Transition Agreement’s non-solicitation provision is

unenforceable as a matter of law. Docket 119 at 2, 4. Second, Hesse moves for

summary judgment on Beef Products’ breach of duty of loyalty claim and

argues that the claim fails as a matter of law to the extent that the claim is

based on Hesse’s conduct after the Termination Date and based on mere

solicitation of employees without competition. Id. at 3, 15, 22.

I.    The Non-Solicitation Provision

      Hesse argues that the non-solicitation provision is per se unenforceable

under South Dakota law. Id. at 4. Hesse contends that the non-solicitation

provision is a restraint on trade because it restricts Hesse, and Automatic by

extension, from recruiting and hiring certain individuals. Id. at 5-11. Beef

Products argues that the non-solicitation provision is not a restraint on trade.

Docket 134 at 11. Beef Products argues that the provision does not restrain

Hesse or Automatic in their business or trade; instead, the provision narrowly

prohibits Hesse from soliciting Beef Products’ employees to Automatic. Id. at

12.

      South Dakota law prohibits “[a]ny contract restraining exercise of a

lawful profession, trade, or business[.]” SDCL § 53-9-8. There are three

                                        5
exceptions to this general prohibition: (1) sale of good will; (2) dissolution of

partnership; and (3) employees’ covenants not to compete with an employer.

See SDCL §§ 53-9-9 to 53-9-12. Unless one of the exceptions applies, “the

agreement is invalid under the general rule.” Commc’n Tech. Sys., Inc. v.

Densmore, 583 N.W.2d 125, 128 (S.D. 1998). The court must construe these

exceptions narrowly. Id.

      Non-disclosure clauses and non-solicitation clauses are not a general

restraint on trade because “under SDCL [§] 53-9-8, an agreement not to

disclose information or solicit, unlike a covenant not to compete, is free from

challenge as a general restraint on trade.” 1st Am. Sys., Inc. v. Rezatto, 311

N.W.2d 51, 57 (S.D. 1981); see also Billion v. Oxford, No. 4:15-CV-04179-KES,

2016 WL 3976636, at *4 (D.S.D. July 22, 2016). “[S]uch covenants are strictly

construed and enforced only to the extent reasonably necessary to protect the

employer’s interest in confidential information.” Hot Stuff Foods, LLC v. Mean

Gene’s Enters., Inc., 468 F. Supp. 2d 1078, 1101 (D.S.D. 2006) (citing Rezatto,

311 N.W.2d at 57).

      “Because a non-disclosure clause, unlike a non-compete clause, is not a

general restraint on trade in South Dakota, it is not held to the same strict

standard as a non-compete clause if the language is too broad.” Billion, 2016

WL 3976636, at *4. This same analysis can be applied to non-solicitation

clauses. See, e.g., id.; Smith, Barney, Harris Upham & Co., Inc. v. Robinson, 12

F.3d 515, 518 (5th Cir. 1994) (finding that non-recruitment covenants do not

necessarily restrict a former employee’s ability to compete and do not

                                          6
significantly restrain trade); Baker Petrolite Corp. v. Spicer, 2006 WL 1751786,

at *4 (S.D. Tex. June 20, 2006) (finding the non-recruitment agreement

between an employer and employee was not a restraint on trade).

      The court finds that the non-solicitation provision is not a general

restraint on trade and is not prohibited under SDCL § 53-9-8. The non-

solicitation provision does not restrain Hesse from exercising a lawful

profession, trade, or business. The provision only prohibits Hesse from

soliciting Beef Products’ employees to Automatic. As Beef Products argues, the

non-solicitation provision allows Hesse and Automatic “to carry on their

business as usual at Automatic.” Docket 134 at 12. Hesse is free to work at

Automatic and perform numerous services. Hesse is even free to recruit

personnel for Automatic—anywhere, any time, and from any organization—

except the small group of employees at Beef Products, whom Hesse willingly

agreed to not solicit. Similarly, Automatic can recruit employees from any

organization, including Beef Products, as long as Hesse is not involved in the

solicitation. Beef Products’ employees are free to leave Beef Products and work

at Automatic, as long as Hesse is not involved in the solicitation. The non-

solicitation provision “simply does not meet the definition of the kinds of

contracts covered by the statute.” Robinson, 12 F.3d at 519. The court denies

Hesse’s motion for summary judgment on the non-solicitation provision’s

enforceability.




                                        7
II.   Breach of Duty of Loyalty

      Hesse moves the court to grant summary judgment on part of Beef

Products’ breach of duty of loyalty claim. Docket 119 at 15. First, Hesse asks

the court “to narrow the window” of Beef Products’ “duty of loyalty claim to

conduct that occurred before the Termination Date[.]” Id. at 16. Second, Hesse

asks the court to “eliminate the legal theory that solicitation of co-employees

without competition or impeding competition can give rise to a breach of duty

of loyalty claim.” Id.

      A. Hesse’s Employment Status After the Termination Date

      Hesse argues that Beef Products’ breach of loyalty claim fails as a matter

of law as it relates to Hesse’s conduct after November 23, 2016. Docket 119 at

16-17. Hesse argues that he had no duty of loyalty to Beef Products outside of

the Transition Agreement after the Termination Date because he was an

independent contractor. Id. at 17. Beef Products argues that whether Hesse

was Beef Products’ employee after the Termination Date is a disputed issue of

material fact. Docket 134 at 26. Beef Products argues that it has put forth

enough evidence in the record that a jury could determine that Hesse was a

Beef Products employee and therefore, owed Beef Products a duty of loyalty. Id.

      In South Dakota, an “employee owes a duty of loyalty to [his] employer.”

Setliff v. Akins, 616 N.W.2d 878, 886 (S.D. 2000). “An employee who has any

business to transact on the employee’s own account, similar to that entrusted

to the employee by the employer, shall always give the employer the




                                        8
preference.” SDCL § 60-2-13. While employed, an employee cannot act contrary

to his employer’s interests. Setliff, 616 N.W.2d at 886.

      Thus, whether Hesse owed Beef Products a duty of loyalty depends on

his status as an employee or independent contractor. “[T]he ultimate

determination of whether an individual is an employee or an independent

contractor is a mixed question of law and fact[.]” Egemo v. Flores, 470 N.W.2d

817, 820 (S.D. 1991). “[E]ach case must be determined on its own facts and all

the features of the relationship are to be considered.” Id.

      The parties dispute whether Hesse was an employee or an independent

contractor of Beef Products. Hesse alleges that he was an independent

contractor of Beef Products and provides factual allegations to support his

position. See Docket 119 at 17. Conversely, Beef Products alleges that Hesse

remained a Beef Products employee after the Termination Date. Docket 134 at

14. Beef Products also provides factual allegations to support its position. See

id. at 14-16. There are substantial factual questions that a jury must decide in

determining whether Hesse was an employee or independent contractor after

November 23, 2016. Thus, the court denies summary judgment on this issue.

      B. Solicitation and Competition

      Next, Hesse argues that Beef Products’ breach of duty claim fails “insofar

as it is based on mere solicitation of employees of [Beef Products], without

competition or impending competition.” Docket 119 at 22. He argues that such

a claim requires an advancement of a competing business. Id. at 22-23. Beef

Products argues that Hesse’s duty of loyalty goes beyond an agreement not to

                                         9
compete. Docket 134 at 27. Beef Products contends that Hesse violated this

duty when he “engaged in conduct that was contrary” to Beef Products’ interest

and was in direct competition to Beef Products. Id. at 29. Beef Products

contends that this is a factual issue for a jury. Id.

      Employees can violate their duty of loyalty to their employers in various

ways. For example, “[e]mployees violate their duty of loyalty to their employer

when they compete against their employer.” Carda v. E.H. Oftedal & Sons, Inc.,

No. 5:04-CV-05036-KES, 2005 WL 2086280, at *6 (D.S.D. Aug. 26, 2005).

Additionally, employees, while employed, may not act contrary to their

employer’s interests. Setliff, 616 N.W.2d at 886. And “[a]n employee must

prefer his employer’s business interests to his own.” Bushman v. Pure Plant

Food Intern. Ltd., 330 N.W.2d 762, 764 (S.D. 1983). “Therefore, while

employees may lay plans and take limited steps to begin competing with their

employers, employees who go too far risk violating their duty of loyalty.” Setliff,

616 N.W.2d at 886. An employee may go “too far” by secretly communicating

with, soliciting, and/or hiring employees or customers of his employer for such

rival business before the end of his employment. Carda, 2005 WL 2086280, at

*6 (citing Setliff, 616 N.W.2d at 886).

      Beef Products alleges that Hesse breached his duty of loyalty to Beef

Products by secretly communicating with and soliciting members of Beef

Products’ sales team for employment and by acting contrary to Beef Products’

interests in making preparations to solicit Beef Products’ employees while

Hesse worked at Beef Products. Docket 64 ¶ 41. A jury could construe these

                                          10
allegations as Hesse competing with Beef Products, acting against Beef

Products’ interests, or prioritizing his interests over Beef Products’ interests, all

of which are evidence of a breach of duty of loyalty.

      Additionally, there are several genuine issues of material fact: (1) whether

Hesse went too far in preparing to compete with Beef Products; (2) whether he

solicited Beef Products’ employees; and (3) whether Beef Products and

Automatic are competitors. See Setliff, 616 N.W.2d at 886. Hesse alleges that it

is undisputed that Automatic is not a competitor of Beef Products. Docket 109

¶ 4. Beef Products objects to this allegation. Docket 137 at 4. Beef Products

argues that “Automatic was looking to expand its sales in the agricultural

industry, generally, and ‘beef market,’ specifically,” which is Beef Products’

market. Docket 134 at 19. Additionally, Automatic was organizing its sales by

geographic region and assigning the Subject Individuals to the same regions

they were assigned by Beef Products. Id. Thus, the court denies summary

judgment on this issue because Beef Products’ breach of the duty of loyalty

claim does not fail as a matter of law and genuine issues of material fact exist.

                                   CONCLUSION

      The non-solicitation provision is not a general restraint on trade, and

therefore, is enforceable. Additionally, the court does not grant summary

judgment on Beef Products’ breach of duty claim because there are genuine

issues of material fact. Thus, it is

      ORDERED that Hesse’s motion for partial summary judgment (Docket

106) is denied.

                                         11
        IT IS FURTHER ORDERED that Hesse’s motion to stay discovery (Docket

107) and the third parties’ motion to stay discovery (Docket 139) are denied as

moot.

        Dated November 14, 2019.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                      12
